In a proceeding to stay arbitration, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Delaney, J.), entered August 16,1983, which denied the application. Judgment affirmed, with costs. Although we affirm, we note that the issue of whether there were one or two accidents is a matter to be resolved by the arbitrator. Subdivision 2 of section 675 of the Insurance Law is a broad arbitration clause embracing all disputes with respect to entitlement to first-party benefits arising under the statute {Ryder Truck Lines v Maiorano, 44 NY2d 364, 369). Lazer, J. P., Gibbons, Thompson and Boyers, JJ., concur.